Name: Commission Regulation (EEC) No 3653/88 of 24 November 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 88 Official Journal of the European Communities No L 324/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3653/88 of 24 November 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application sectors ; whereas , as regards Portugal, the provisions of Article 9 (2) should not be applied where the previous gap was fixed in accordance with Article 5 (3) of Regu ­ lation (EEC) No 1677/85 and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap applicable to sugar in the reference period therefore requires a change to 1,2 points in the monetary gap to be used ; whereas , however, the monetary gap for sectors other than sugar over the said period is within the neutral margin laid down for the fixation of the monetary compensatory amounts , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column headed 'Greece' in Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Portugal' in Part 7 of Annex I is replaced by that in Annex I hereto . 3 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 28 November 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 1), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (}), as last amended by Regu ­ lation (EEC) No 3657/ 88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (s), as last amended by Regulation (EEC) No 3630/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3521 /88 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 16 to 22 November 1988 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Greece in all This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24 . 6 . 1985 , p . 6 . 2) OJ No L 182 , 3 . 7 . 1987, p . 1 . J) OJ No L 164 , 24 . 6 . 1985, p . 11 . 4) OJ No L 318 , 25 . 11 . 1988 , p . 8 . 5) OJ No L 167, 1 . 7 . 1988 , p . 1 . ') OJ No L 320, 25 . 11 . 1988 , p . 1 . 7) OJ No L 310, 21 . 11 . 1985 , p . 4 . ») OJ No L 307, 12 . 11 . 1988 , p . 28 . No L 324/2 Official Journal of the European Communities 28 . 11 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \ \ - 1 000 kg -I 0709 90 60 ' 5 617,9 0712 90 19 5 617,9 1001 10 10 \ 8 651,6 1001 10 90 \ I 8 651,6 1001 90 91 5 617,9 1001 90 99 5 617,9 1002 00 00 \ 5 337,0 1003 00 10 \ 5 337,0 1003 00 90 \ \ 5 337,0 1004 00 10 \ I \ 5 123,5 1004 00 90 \ \ \ I 5 123,5 1005 10 90 \ l 5 617,9 1005 90 00 II\ \ l 5-617,9 1007 00 90 ||\ \ 5 337,0 1008 20 00 IIII \ 5 337,0 1101 00 00 II \ 6 811,1 1102 10 00 Il l 6 417,8 1102 20 10 Il|| \ 7 865,1 1102 20 90 IIIl 2 528,1 1102 90 10 IlII 5 443,7 1102 90 30 IIIIIIl 5 226,0 1102 90 90 11-1 7285 II 5 443,7 11-1 7286 5 443,7 1103 11 10 IIIIII 11 327,2 1103 11 90 Il l 7 355,9 1103 12 00 IIIIII 7 172,9 1103 13 11 11-2 7287 8 146,0 1103 13 19 11-3 7288 II\ 7 900,6 11-3 7289 III 8 146,0 1103 13 90 \ \ 5 730,3 1103 19 10 \ l 5 443,7 1103 19 30 I \ l 7 471,8 1103 19 90 11-1 7285 \ l 5 443,7 11-1 7286 I \ 5 443,7 1103 21 00 I l 5 730,3 1103 29 10 \ \ 5443,7 1103 29 20 \ 5 443,7 28 . 11 . 88 Official Journal of the European Communities No L 324/3 I ¢ || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal || II DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc II ||  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 o o 5 226,0 5 730,3 5 443,7 5 443,7 5 443,7 7 471,8 5 226,0 9 222,3 5 730,3 5 443,7 6 179,7 5 443,7 5 443,7 5 443,7 7 471,8 8 539,2 5 443,7 5 226,0 7 172,9 5 226,0 5 226,0 5 730,3 5 730,3 5 730,3 5 443,7 5 443,7 5 730,3 5 443,7 5 443,7 5 443,7 5 730,3 5 443,7 5 730,3 5 443,7 5 443,7 5 443,7 4 213,6 1 685,4 9 999,9 7 471,8 9 499,8 7 098,2 8 272,3 9 093,9 9 093,9 28 . 11 . 88No L 324/4 Official Journal of the European Communities l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom l Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I \ \ \ - 1 000 kg - 1108 12 00 11-5 7294 o 8 227,5 11-5 7295 O 8 227,5 1108 13 00 11-6 7296 O 8 227,5 11-6 7297 O 8 227,5 1108 14 00 11-5 7294 O 8 227,5 11-5 7295 o 8 227,5 1108 19 90 11-5 7294 O 8 227,5 11-5 7295 O ¢ 8 227,5 1109 00 00 I I 12 376,3 1702 30 91 17-9 7318 10 733,9 1702 30 99 17-9 7318 8 227,5 1702 40 90 \ \ l 8 227,5 1702 90 50 I I \ 8 227,5 1702 90 75 I I \ \ 11 224,3 1702 90 79 \ \ 7 846,1 2106 90 55 \ \ 8 227,5 , 2302 10 10 23-1 7622 l  23-1 7623 l I 2 320,2 2302 10 90 llI \ 4 806,1 2302 20 10 IIII\ 2 320,2 2302 20 90 Illl\ 4 806,1 2302 30 10 IIIIll 2 320,2 2302 30 90 I llll 4 971,9 2302 40 10 ||||ll\ 2 320,2 2302 40 90 IIIl\ 4 971,9 2303 10 11 IlI-IIl 10 897,4 2309 10 11 23-2 7624 o I  23-2 7625 o I 674,2 2309 10 13 23-8 7541 oo I  23-8 7542 OO 10 442,3 23-8 7543 oo 20 884,6 \ 23-8 7544 oo  23-8 7545 oo I 2 585,7 23-8 7546 oo 5 171,4 23-8 7547 oo  23-8 7548 oo 17 206,8 23-8 7549 oo 34 413,6 23-8 7550 oo 674,2 23-8 7551 oo 11 116,5 23-8 7552 oo 21 558,8 23-8 7626 oo 674,2 23-8 7627 oo 3 259,9 23-8 7628 oo 5 845,6 23-8 7629 oo \ 674,2 23-8 7630 oo 17 881,0 28 . 11 . 88 Official Journal of the European Communities No L 324/5 I Positive l Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I II  1 000 kg  2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 1 2309 90 31 2309 90 33 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 oo o o oo oo oo oo oo oo 00 oo oo oo oo oo oo oo oo oo oo oo o o oo 00 oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo 35 087,8 2 134,8 10 442,3 20 884,6 2 585,7 5 171,4 17 206,8 34 413,6 2 134,8 12 577,1 23 019,4 2 134,8 4 720,5 7 306,2 2 134,8 19 341,6 36 548,4 4 213,4 10 442,3 20 884,6 2 585,7 5 171,4 17 206,8 34 413,6 4 213,4 14 655,7 25 098,0 4 213,4 6 799,1 9 384,8 4 213,4 21 420,2 38 627,0 674,2 10 442,3 No L 324/6 Official Journal of the European Communities 28 . 11 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I ||Il I  1 000 kg  2309 90 33 23-11 7543 00 \ 20 884,6 23-11 7544 oo \  23-11 7545 oo 2 585,7 23-11 7546 oo I 5 171,4 23-11 7547 oo  23-11 7548 oo 17 206,8 23-11 7549 oo 34 413,6 23-11 7663 oo 674,2 23-11 7664 oo 11 116,5 23-11 7665 oo l 21 558,8 23-11 7666 oo l 674,2 23-11 7667 00 l 3 259,9 23-11 7668 oo 5 845,6 23-11 7669 00 674,2 23-11 7670 oo 17 881,0 23-11 7671 oo 35 087,8 2309 90 41 23-6 7624 o \ \  l 23-6 7694 o 2 134,8 2309 90 43 23-12 7541 oo  I 23-12 7542 oo 10 442,3 l 23-12 7543 oo \ 20 884,6 I 23-12 7544 oo \  23-12 7545 oo I 2 585,7 23-12 7546 oo \ 5 171,4 23-12 7547 oo I  23-12 7548 oo l 17 206,8 23-12 7549 oo 34 413,6 23-12 7672 oo 2 134,8 23-12 7673 oo 12 577,1 23-12 7674 oo l 23 019,4 23-12 7675 oo 2 134,8 23-12 7676 oo 4 720,5 23-12 7677 oo I 7 306,2 23-12 7678 oo I 2 134,8 23-12 7679 oo I 19 341,6 23-12 7680 oo 36 548,4 2309 90 51 23-7 7624 o  23-7 7695 o \ 4 213,4 2309 90 53 23-13 7541 oo I  23-13 7542 oo l 10 442,3 23-13 7543 oo 20 884,6 23-13 7544 oo  23-13 7545 oo \ 2 585,7 23-13 7546 oo 5 171,4 23-13 7547 oo  28 . 11 . 88 Official Journal of the European Communities No L 324/7 I \ Positive Negative CN-code Tabic Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I I  1 000 kg  I 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO oo oo oo oo oo oo oo oo oo oo 17 206,8 34 413,6 4 213,4 14 655,7 25 098,0 4 213,4 6 799,1 9 384,8 4 213,4 21 420,2 38 627,0 ' (l) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (l) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 324/8 Official Journal of the European Communities 28 . 11 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts | || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ||IIll  100 kg  0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 7054 7039 7054 &gt; 1 916,2 1 629,6 1 916,2 2 491,8 3 613,1 2 790,8 2 790,8 4 036,7 2 167,8 4 036,7 2 790,8 2 790,8 2 491,8 3 613,1 2 790,8 2 790,8 4 036,7 2 167,8 4 036,7 2 790,8 2 790,8 996,7 1 096,4 598,0 3 613,1 2 790,8 7 026,8 5 531,7 2 167,8 3 613,1 3 189,5 3 488,5 2 790,8 4 036,7 4 036,7 2 790,8 2 790,8 5 531,7 6 952,1 28 . 11 . 88 Official Journal of the European Communities No L 324/9 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I  100 kg  0210 19 81 02-3 7039 \ 7 026,8 02-3 7054 l 3 613,1 0210 19 89 I IIl 3 613,1 1601 00 10 I Il O 3 488,5 1601 00 91 16-1 7319 oo 5 855,7 16-1 7322 oo 4 684,5 1601 00 99 16-1 7319 oo 3 986,8 16-1 7322 oo 3 189,5 1602 10 00 I ||l 2 790,8 1602 20 90 || 3 239,3 1602 41 10 16-3 '7327 , 3 613,1 16-3 7328 6 104,9 16-3 7329 3 737,7 1602 42 10 16-3 7327 Il 2 790,8 16-3 7328 Il 5 108,1 16-3 7329 Il 3 488,5 1602 49 11 16-3 7327 3 613,1 16-3 7328 || 6 104,9 16-3 7329 3 488,5 1602 49 13 16-3 7327 2 790,8 16-3 7328 5 108,1 16-3 7329 3 488,5 1602 49 15 16-3 7327 || 2 790,8 16-3 7328 II 5 108,1 16-3 7329 3 488,5 1602 49 19 16-3 7327 2 790,8 16-3 7328 \ 3 363,9 16-3 7329 \ 2 691,1 1602 49 30 16-1 7319 \ 2 790,8 16-1 7322 \ 2 242,6 1602 49 50 IIII 1 669,5 1602 90 10 IIIl\ 3 239,3 1602 90 51 IIII 3 363,9 1902 20 30 IIIII I 1 669,5 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations . No L 324/ 10 Official Journal of the European Communities 28 . 11 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I IIIl Positive l Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ ||\ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ||||  100 kg live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 C) o o (') 7 536,8 7 536,8 7 536,8 7 536,8 7 536,8 IIllII  100 kg net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 o o o o o oo o 14 319,9 14 319,9 14 319,9 14 319,9 11 455,9 11 455,9 17 183,9 17 183,9 11 455,9 19 595,7 12 737,2 12 737,2 2 038,0 2 038,0 10 189,7 3 184,3 3 184,3 15 921,5 10 189,7 15 921,5 15 921,5 3 184,3 15 921,5 19 595,7 15 921,5 11 455,9 16 354,9 16 354,9 16 354,9 16 354,9 9 797,8 6 557,0 6 557,0 No L 324/ 1128 . 11 . 88 Official Journal of the European Communities ( 1) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European CommunitiesNo L 324/ 12 28 . 11 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I Positive I Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portuga DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I  100 pieces  0105 11 00 0105 19 10 0105 19 90 157,6 460,0 157,6 I  100 kg  0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 ' 685,1 1 114,3 1 056,4 753,1 1 101&gt;1 860,8 978,7 1 066,3 1 075,8 1 179,2 1 311,1 1 591,9 1 768,8 1 509,2 1 650,3 1 573,1 978,7 1 066,3 1 075,8 1 179,2 1 591,9 1 768,8 1 509,2 1 650,3 1 573,1 2 900,6 1 173,0 893,1 618,3 1 614,9 1 517,0 2 747,9 618,3 2 259,2 1 297,1 28 . 11 . 88 Official Journal of the European Communities No L 324/ 13 \ Positive \ Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I \ \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 - ' ' ' 893,1 618,3 1 721,3 806,9 1 452,4 2 747,9 618,3 3 465,6 2 900,6 1 945,7 1 815,3 1 730,4 893,1 618,3 2 475,4 1 614,9 2 392,9 1 517,0 2 269,5 2 747,9 618,3 2 900,6 1 173,0 893,1 618,3 1 614,9 1 517,0 2 747,9 618,3 2 259,2 1 297,1 893,1 618,3 1 721,3 806,9 1 452,4 2 747,9 618,3 3 465,6 2 900,6 1 945,7 1 815,3 1 730,4 893,1 618,3 ¢ No L 324/ 14 Official Journal of the European Communities 28 . 11 . 88 I li Positive I Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal ||\ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 2 475,4 1 614,9 2 392,9 1 517,0 2 269,5 2 747,9 618,3 1 374,0 ||IIl  100 pieces  0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 328,6 112,6  100 kg  992,6 4 645,6 2 025,0 2 164,0 4 486,7 1 151,5 2 151,6 3 022,7 2 897,0 3 022,7 4 030,1 546,0 4 030,1 546,0 - 28 . 11 . 88 Official Journal of the European Communities No L 324/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ ||Il Positive \ Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal II DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ll  100 kg  0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 a + e 8 603,4 5 394,3 1 333,5 8 603,4 d + f d + f a + c 5 394,3 a + c a + c a + c a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 5 394,3 8 603,4 5 394,3 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f No L 324/ 16 Official Journal of the European Communities 28 . 11 . 88 Positive l Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ ||  100 kg  I 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 - 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 l a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3 625,1 3 715,8 7 386,2 7 570,9 8 579,5 8 794,0 8 981,1 9 205,7 433,5 444,3 15 104,8 15 482,4 b x coef b x coef b x coef b X coef b x coef b 433,5 444,3 493,9 506,3 b x coef b x coef 10 697,6 28 . 11 . 88 Official Journal of the European Communities No L 324/ 17 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal || DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ||  100 kg  0406 10 10 04-8 7228 12 528,4 04-8 7229 7 354,6 04-8 7230 || 9 808,6 04-8 7231 || 3 343,0 04-8 7232 II 4 978,0 0406 10 90 04-8 7226 II  04-8 7228 II 12 528,4 04-8 7230 li 9 808,6 l 04-8 7232 II 4 978,0 0406 20 10 ||IIII  0406 20 90 04-9 7233 II\ 12 528,4 04-9 7234 II 16 919,3 0406 30 10 04-10 7235  04-10 7236 II 4 509,8 04-10 7237 II 6 621,0 04-10 7238 Il 9 642,8 04-10 7239 Il 11 435,4 0406 30 31 04-10 7235  04-10 7236 I 4 509,8 04-10 7237 6 621,0 04-10 7238 I 9 642,8 0406 30 39 04-10 7235 \  04-10 7236 \ 4 509,8 04-10 7237 \ 6 621,0 04-10 7238 \ 9 642,8 04-10 7239 l 11 435,4 0406 30 90 l 11 435,4 0406 40 00 04-11 7240  04-11 7241 \ 11 898,5 0406 90 1 1 04-12 7242 9 808,6 04-12 7243  04-12 7244 10 697,6 04-12 7245 12528,4 04-12 7246 7 354,6 04-12 7247 9 808,6 0406 90 13 04-13 7248  04-13 7249 9 808,6 04-13 7250 14 670,6 0406 90 15 04-13 7248  04-13 7249 9 808,6 04-13 7250 14 670,6 0406 90 17 04-13 7248  04-13 7249 9 808,6 04-13 7250 14 670,6 0406 90 19  No L 324/ 18 Official Journal of the European Communities 28 . 11 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I  100 kg  0406 90 21 04-14 7251 l  04-14 7252 \ 13 475,2 0406 90 23 04-15 7254 \  04-15 7255 \ 10 697,6 04-15 7256 \ 12 528,4 04-15 7257 \ I 7 354,6 04-15 7258 \ I 9 808,6 0406 90 25 04-15 7254 \  .I 04-15 7255 \ 10 697,6 04-15 7256 I 12 528,4 04-15 7257 \ 7 354,6 04-15 7258 \ I 9 808,6 0406 90 27 04-15 7254 I  04-15 7255 \ 10 697,6 04-15 7256 \ 12 528,4 \ 04-15 7257 \ 7 354,6 04-15 7258 1 9 808,6 0406 90 29 04-15 7253 \ \  04-15 7254 I &lt;  04-15 7255 \ 10 697,6 04-15 7256 \ \ 12 528,4 04-15 7257 \ 7 354,6 04-15 7258 \ I 9 808,6 0406 90 31 04-15 7253 \  \ 04-15 7254 I  04-15 7255 \ 10 697,6 04-15 7256 I \ ' 12 528,4 l 04-15 7257 l I 7 354,6 l 04-15 7258 \ 9 808,6 0406 90 33 04-15 7253 \  04-15 7254 \  04-15 7255 \ 10 697,6 04-15 7256 \ 12 528,4 I 04-15 7257 \ 7 354,6 04-15 7258 9 808,6 0406 90 35 04-16 7259 l  04-16 7274 I 10 697,6 04-16 7277 \ I 12 528,4 04-16 7278 \ 7 354,6 I 04-16 7279 \ 9 808,6 0406 90 37 04-16 7259 \  l 04-16 7274 10 697,6 04-16 7277 I 12 528,4 04-16 7278 7 354,6 04-16 7279 9 808,6 28 . 11 . 88 Official Journal of the European Communities No L 324/ 19 I Il Positive Negative I CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal II DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I ll l  100 kg  0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 16 919,3 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 10 697,6 12 528,4 7 354,6 9 808,6 No L 324/20 Official Journal of the European Communities 28 . 11 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I \ \ I  100 kg  0406 90 85 04-16 7259 \  04-16 7274 \ \ 10 697,6 04-16 7277 \ 12 528,4 04-16 7278 \ 7 354,6 04-16 7279 \ \ 9 808,6 0406 90 89 04-15 7253 \  04-15 7254 \  04-15 7255 \ 10 697,6 04-15 7256 \ I 12 528,4 I 04-15 7257 \ 7 354,6 04-15 7258 \ 9 808,6 0406 90 91 04-8 7226 \  04-8 7231 \ I 3 343,0 04-8 7232 4 978,0 0406 90 93 04-8 7226 \  04-8 7231 II 3 343,0 04-8 7232 II 4 978,0 0406 90 97 04-8 7226 II  04-8 7228 \ 12 528,4 04-8 7230 II \ 9 808,6 04-8 7232 4 978,0 0406 90 99 04-8 7226 I  04-8 7228 12 528,4 04-8 7230 9 808,6 04-8 7232 4 978,0 2309 10 15 23-14 7553 1 044,2 23-14 7554 2 088,5 23-14 7555 II 3 132,7 23-14 7556 \ 3 915,9 23-14 7557 4 385,8 23-14 7558 II 4 699,0 23-14 7559 II 258,6 23-14 7569 517,1 23-14 7573 II 775,7 23-14 7574 969,6 23-14 7577 liI 1 086,0 \ 23-14 7578 I 1 163,6 23-14 7579 Il 1 720,7 23-14 7580 3 441,4 23-14 7581 \ 5 162,0 23-14 7582 I \ 6 452,6 23-14 7583 II l 7 226,9 23-14 7584 Il 7 743,1 2309 10 19 23-14 7553 Il 1 044,2 23-14 7554 ||I 2 088,5 28 . 11 . 88 Official Journal of the European Communities No L 324/21 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr ' Lit FF Dr £ Irl Pta Esc I  100 kg  2309 10 19 23-14 7555 || 3 132,7 23-14 7556 II 3 915,9 23-14 7557 4 385,8 23-14 7558 4 699,0 23-14 7559 || 258,6 23-14 7569 Il 517,1 23-14 7573 li 775,7 l 23-14 7574 II 969,6 23-14 7577 II 1 086,0 23-14 7578 IlIl 1 163,6 23-14 7579 li 1 720,7 23-14 7580 3 441,4 23-14 7581 II 5 162,0 23-14 7582 II 6 452,6 23-14 7583 Il 7 226,9 l 23-14 7584 IIIl 7 743,1 2309 10 39 23-14 7553 IlIl 1 044,2 23-14 7554 IlIl 2 088,5 I 23-14 7555 IlIl 3 132,7 23-14 7556 l Il 3 915,9 23-14 7557 Il 4 385,8 23-14 7558 II 4 699,0 23-14 7559 \ Il 258,6 23-14 7569 \ Il 517,1 23-14 7573 \ 775,7 \ 23-14 7574 \ 969,6 23-14 7577 l 1 086,0 23-14 7578 \ \ 1 163,6 l 23-14 7579 l \ 1 720,7 23-14 7580 l \ 3 441,4 23-14 7581 \ 5 162,0 23-14 7582 \ 6 452,6 23-14 7583 \ 7 226,9 23-14 7584 \ 7 743,1 2309 10 59 23-14 7553 \ 1 044,2 23-14 7554 \ 2 088,5 23-14 7555 \ 3 132,7 \ 23-14 7556 \ 3 915,9 23-14 7557 4 385,8 23-14 7558 4 699,0 23-14 7559 258,6 I 23-14 7569 517,1 23-14 7573 775,7 23-14 7574 \ 969,6 23-14 7577 \ 1 086,0 No L 324/22 Official Journal of the European Communities 28 . 11 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \ \ l  100 kg  2309 10 59 23-14 7578 1 163,6 I 23-14 7579 1 720,7 23-14 7580 \ 3 441,4 23-14 7581 5 162,0 23-14 7582 \ 6 452,6 23-14 7583 7 226,9 23-14 7584 7 743,1 2309 10 70 23-14 7553 1 044,2 23-14 7554 2 088,5 23-14 7555 \ ' 3 132,7 23-14 7556 \ 3 915,9 23-14 7557 I 4 385,8 23-14 7558 \ 4 699,0 23-14 7559 \ 258,6 23-14 7569 \ 517,1 23-14 7573 \ 775,7 23-14 7574 l 969,6 23-14 7577 \ 1 086,0 23-14 7578 \ \ 1 163,6 \ 23-14 7579 \ I 1 720,7 23-14 7580 \ 3 441,4 23-14 7581 II 5 162,0 23-14 7582 6 452,6 23-14 7583 7 226,9 23-14 7584 7 743,1 2309 90 35 23-14 7553 1 044,2 23-14 7554 2 088,5 23-14 7555 3 132,7 \ 23-14 7556 3 915,9 23-14 7557 li 4 385,8 23-14 7558 4 699,0 23-14 7559 Il 258,6 23-14 7569 II 517,1 23-14 7573 li 775,7 23-14 7574 II 969,6 23-14 7577 II 1 086,0 23-14 7578 II 1 163,6 23-14 7579 II 1 720,7 \ 23-14 7580 li 3 441,4 23-14 7581 II 5 162,0 23-14 7582 Il\ 6 452,6 23-14 7583 II 7 226,9 23-14 7584 II 7 743,1 2309 90 39 23-14 7553 1 044,2 23-14 7554 \ 2 088,5 28 . 11 . 88 Official Journal of the European Communities No L 324/23 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc | I  100 kg 2309 90 39 23-14 7555 I 3 132,7 23-14 7556 l 3 915,9 23-14 7557 l 4 385,8 23-14 7558 I \ 4 699,0 23-14 7559 I 258,6 23-14 7569 li\ 517,1 23-14 7573 || 775,7 23-14 7574 969,6 23-14 7577 1 086,0 23-14 7578 II 1 163,6 23-14 7579 II 1 720,7 23-14 7580 l 3 441,4 23-14 7581 II 5 162,0 \ 23-14 7582 II 6 452,6 I 23-14 7583 li 7 226,9 23-14 7584 II 7 743,1 2309 90 49 23-14 7553 1 044,2 23-14 7554 Il 2 088,5 23-14 7555 3 132,7 23-14 7556 3 915,9 23-14 7557 \ 4 385,8 ' 23-14 7558 \ 4 699,0 23-14 7559 \ 258,6 \ 23-14 7569 \ 517,1 23-14 7573 775,7 23-14 7574 \ 969,6 23-14 7577 1 086,0 23-14 7578 \ 1 163,6 23-14 7579 l 1 720,7 23-14 7580 3 441,4 \ 23-14 7581 5 162,0 23-14 7582 6 452,6 l 23-14 7583 7 226,9 23-14 7584 7 743,1 2309 90 59 23-14 7553 1 044,2 23-14 7554 \ 2 088,5 23-14 7555 3 132,7 23-14 7556 3 915,9 23-14 7557 4 385,8 23-14 7558 4 699,0 23-14 7559 258,6 23-14 7569 517,1 23-14 7573 775,7 23-14 7574 969,6 23-14 7577 1 ! 1 086,0 Official Journal of the European Communities 28 . 11 . 88No L 324/24 Positive Negative CN-code Table Additional* code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs , Dkr Lit FF Dr £ Irl Pta Esc I I  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 1 163,6 1 720,7 3 441,4 5 162,0 6 452,6 7 226,9 7 743,1 1 044,2 2 088,5 3 132,7 3 915,9 4 385,8 4 699,0 258.6 517,1 775.7 969,6 1 086,0 1 163,6 1 720,7 3 441,4 5 162,0 6 452,6 7 226,9 7 743,1 a b  % milk fat/ 100 kg product  168,9 184,9 c I  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product 73,5 d I  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product 86,0 e I  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product 6,7 f I  % sucrose/ 100 kg product 19,5 weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the No L 324/2528 . 11 . 88 Official Journal of the European Communities PART 6 SECTORWINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF ¢ Dr £ Irl Pta Esc 2204 21 25 22-5 7431 o 1 733,8 22-5 7432 o 1 733,8 22-5 7434 o 76,0 22-5 7587 o 1 733,8 1 22-5 7588 0) 76,0 2204 21 29 22-6 7438 o 1 214,8 22-6 7439 (2) 1 214,8 22-6 7441 C) 76,0 22-6 7589 (2) 1 214,8 22-6 7590 o 76,0 2204 21 35 22-8 7449 o 1 733,8 22-8 7451 o I 76,0 \ 22-8 7591 o 1 733,8 22-8 7592 o 76,0 2204 21 39 22-9 7455 o 1 214,8 22-9 7457 o 76,0 I 22-9 7593 o 1 214,8 22-9 7594 0) I 76,0 2204 29 10 22-3 7426 O 76,0 2204 29 25 22-11 7478 o 1 733,8 22-11 7479 o 1 733,8 22-11 7480 o 1 733,8 \ 22-11 7481 o 1 733,8 22-11 7483 (') 76,0 22-11 7595 o 1 733,8 22-11 7596 C) 76,0 2204 29 29 22-12 7487 (2) 1 214,8 22-12 7488 (2) 1 214,8 22-12 7490 (') 76,0 22-12 7597 (2) 1 214,8 \ 22-12 7598 O 76,0 2204 29 35 22-14 7498 (2) 1 733,8 22-14 7499 0 1 733,8 \ 22-14 7518 C) 76,0 22-14 7599 (2) 1 733,8 No L 324/26 Official Journal of the European Communities 28 . 11 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 22-14 7614 o l 76,0 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 (2) o o o 1 214,8 76,0 1 214,8 76,0 (*) % vol/hl (!) hi 28 . 11 . 88 Official Journal of the European Communities No L 324/27 PART 7 SECTOR SUGAR Monetary compensatory amounts ||\ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ I I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I I ||  100 kg  1701 11 10 17011190 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 Q o C) (') o 1 629,4 1 629,4 1 629,4 1 629,4 1 629,4 1 629,4 1 629,4 1 629,4 1 952,3 1 952,3 1 952,3 97,17 97,17 97,17 97,17 97,17 97,17 97,17 97,17 124,94 124,94 124,94 \ IIIl  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340 1 952,3 1 952,3 1 952,3 130,13 130,13 130,13 I II||II  % sucrose content and 100 kg net  1702 60 90 17-10 17-10 17-10 7345 7346 7347 o o o 19,523 19,523 19,523 1,249 1,249 1,249 I ||II /  100 kg of dry matter  1702 90 30 17-7 7340 Il 1 952,3 130,13 Il||  % sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 C) C) C) (') C) o o 19,523 19,523 19,523 19,523 19,523 19,523 19,523 1,249 1,249 1,249 1,249 1,249 1,249 1,249 IIII  100 kg of dry matter  2106 90 30 21-5 7419 II 1 952,3 130,13 II||IIIl  % sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 o C) C) 19,523 19,523 19,523 1,249 1,249 1,249 No L 324/28 Official Journal of the European Communities 28 . 11 . 88 amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 28 . 11 . 88 Official Journal of the European Communities No L 324/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc l I II  100 kg  0403 10 51 I IlII 7 743,1 0403 10 53 \ l II 8 847,4 0403 10 59 I I Il 12 727,3 0403 10 91 l II 975,6 0403 10 93 I ||II 1 316,1 0403 10 99 ||II 2 012,8 0403 90 71 lilili 7 743,1 0403 90 73 IIII 8 847,4 0403 90 79 ||IIII 12 727,3 0403 90 91 Il IlIl 975,6 0403 90 93 li Il 1 316,1 0403 90 99 IIIIIl 2 012,8 1517 10 10 IIIIIlIl 2 090,1 1517 90 10 Il Il 2 090,1 1704 10 11 IIII 1 166,2 1704 10 19 IIII 1 166,2 1704 10 91 \ 1 308,4 1704 10 99 II||\ Il 1 308,4 1704 90 51 17-1 # \ 1704 90 55 17-4 \ 1704 90 61 17-4 l \ 1704 90 65 17-4 as ­ \ \ 1704 90 71 17-4 * l \ 1704 90 75 17-1 X \ 1704 90 81 17-2 17-2 # 7632 I 1704 90 99 17-3 17-3 X 7632 1806 20 10 18-1 # 1806 20 30 18-1 # \ I 1806 20 50 18 -1 sf ­ 1806 20 70 18-1 # l 1806 20 90 18-2 * l 1806 31 00 18-1 * 1806 32 10 18-4 sf ­ 1806 32 90 18-4 sf ­ 1806 90 11 18-4 sf ­ 1806 90 19 18-1 # 1806 90 31 18-1 * 28 . 11 . 88No L 324/30 Official Journal of the European Communities I Positive I Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \\ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc II Il\ I I  100 kg  1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 * # 7633 7634 * * * 6585 7585 6586 7586 » * 7001 7002 7003 7004 7635 7636 7637 7642 ¢ 1 101,0 1 101,0 947,3 1 101,0 789,5 1 170,1 1 539,1 1 213,6 1 513,6 2 386,3 2 119,9 3 448,0 421,7 790,7 1 142,1 1 634,1 843,5 28 . 11 . 88 Official Journal of the European Communities No L 324/31 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2905 44 19 I \ Il 1 581,4 2905 44 91 \ ||\ 1 201,4 2905 44 99 \ \ II 2 249,0 3505 10 10 I \ 926,8 3505 10 90 \ liIIl 926,8 3823 60 11 \ li 843,5 3823 60 19 I II 1 581,4 3823 60 91 Il\ 1 201,4 3823 60 99 liIIIIl 2 249,0  li 7001 II 421,7  || 7002 790,7  7003 Il 1 142,1  Il 7004 Il\ 1 634,1  II 7005   Il 7006 644,1  || 7007 II\ 1 013,1  II 7008 I-I 1 364,5  7009 Il 1 856,5  II 7010 I 475,2  II 7011 II 896,9 ,  \ 7012 \ 1 265,9  I 7013 \ I 1 617,3  7015 l 748,4  I 7016 \ 1 170,1  I 7017 \ 1 539,1  \ 7020 \ 1 084,0  I 7021 \ 1 505,7  I 7022 \ 1 874,7  7023 \ 2 226,1  \ 7024 2 718,1  7025 1 306,4  7026 1 728,1  7027 \ 2 097,1  7028 2 448,5  7029 2 940,5  7030 1 559,2  7031 1 980,9  7032 2 349,9  7033 2 701,3  7035 1 832,4  7036 2 254,1  7037 2 623,1  7040 \ 3 252,1  7041 3 673,8  7042 4 042,8 28 . 11 . 88No L 324/32 Official Journal of the European Communities \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ II\  100 kg   7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 4 394,2 4 886,2 3 474,5 3 896,2 4 265,2 4 616,6 5 108,6 3 727,3 4 149,0 4 518,0 4 869,4 4 000,5 4 422,2 4 791,2 5 807,3 6 229,0 6 598,0 6 949,4 7 441,4 6 029,7 6 451,4 6 820,4 7 171,8 7 663,8 6 282,5 6 704,2 7 073,2 7 424,6 6 555,7 6 977,4 7 346,4 11 304,9 11 726,6 12 095,6 12 447,0 12 939,0 11 527,3 11 949,0 12 318,0 12 669,4 11 780,1 12 201,8 12 570,8 12 053,3 12 475,0 28 . 11 . 88 Official Journal of the European Communities No L 324/33 Positive I Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \  100 kg   I 7100 o 418,0  7101 o 839,7  I 7102 C) 1 208,7  \ 7103 o \ 1 560,1  l 7104 o 2 052,1  I 7105 o 640,4  \ 7106 o 1 062,1  \ 7107 o 1 431,1  Il 7108 o 1 782,5  7109 (') \ 2 274,5  7110 C) \ 893,2  || 7111 C) 1 314,9  li 7112 C) 1 683,9  || 7113 C) l 2 035,3  II . 7115 C) l 1 166,4  ll 7116 C) 1 588,1  II 7117 o 1 957,1  II 7120 o 1 502,0  Il 7121 o 1 923,7  || 7122 O 2 292,7  I 7123 C) 2 644,1  II 7124 o 3 136,1  || 7125 o 1 724,4  II 7126 O 2 146,1  I +7127 (') 2 515,1  \ 7128 C) 2 866,5  \ 7129 C) 3 358,5  l 7130 O 1 977,2  l 7131 C) 2 398,9  7132 C) 2 767,9  7133 C) 3 119,3  7135 C) 2 250,4  7136 o 2 672,1  7137 (') 3 041,1  7140 C) 3 670,1  7141 4 091,8  7142 C) 4 460,8  7143 C) 4 812,2  7144 C) 5 304,2  7145 C) 3 892,5  7146 C) 4 314,2  7147 o 4 683,2  7148 C) 5 034,6  7149 C) 5 526,6  7150 o 4 145&gt;3 No L 324/34 Official Journal of the European Communities 28. 11. 88 CN-code Table Additional code Notes Positive Negative CN-code Table Additional code Notes Germany DM Nether- lands F1 Spain Pta United Kingdom £ Belgium/ Luxem- bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7151 C) 4 567,0  7152 C) 4 936,0  7153 (') 5 287,4  7155 o 4 418,5  7156 C) 4 840,2  7157 o 5 209,2  7160 C) 6 225,3  7161 0) 6 647,0  7162 e&gt; 7 016,0  7163 C) 7 367,4  7164 o 7 859,4  7165 C) 6 447,7  7166 C) 6 869,4 &lt;  7167 o 7 238,4  7168 C) 7 589,8  7169 o 8 081,8  7170 e&gt; 6 700,5  7171 e&gt; 7 122,2  7172 (i) 7 491,2  7173 o 7 842,6  7175 C) 6 973,7  7176 C) 7 395,4  7177 C) 7 764,4  7180 11 722,9  7181 o 12 144,6  7182 C) 12 513,6  7183 O 12 865,0  7185 C) 11 945,3  7186 C) 12 367,0  7187 (') 12 736,0  7188 C) 13 087,4  7190 C) 12 198,1  7191 C) 12 619,8  7192 (l) 12 988,8  7195 12 471,3  7196 (') 12 893,0  7200 C) 1 769,5  7201 C) 2 191,2  7202 C) 2 560,2  7203 C) 2 911,6  ; 7204 C) 3 403,6  7205 O 1 991,9  7206 (') 2 413,6  7207 C) 2 782,6  7208 o 3 134,0 28 . 11 . 88 Official Journal of the European Communities No L 324/35 Positive I Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl Esc l  100 kg   7209 o I 3 626,0  7210 o 2 244,7  7211 C) 2 666,4  7212 (') \ 3 035,4  7213 o 3 386,8  7215 o 2 517,9  7216 o 2 939,6  I 7217 o 3 308,6  l 7220 o 2 790,9  I 7221 o 3 212,6  l 7260 C) 7 344,5  \ 7261 o 7 766,2  || 7262 C) 8 135,2  || 7263 o 8 486,6  || 7264 o 8 978,6  ll 7265 0) \ 7 566,9  Il 7266 (') 7 988,6  II 7267 0) 8 357,6  Il 7268 C) 8 709,0  II 7269 o 9 201,0  || 7270 o 7 819,7  || 7271 o 8 241,4  I 7272 o 8 610,4  7273 C) 8 961,8  \ 7275 O 8 092,9  7276 C) 8 514,6  7280 o 8 365,9  7300 C) 2 831,2  7301 C) 3 252,9  7302 (') 3 621,9  7303 C) 3 973,3  7304 O 4 465,3  7305 o 3 053,6  7306 (') 3 475,3  7307 O 3 844,3  7308 C) 4 195,7  7309 C) 4 687,7  7310 o 3 306,4  7311 C) 3 728,1  7312 (') 4 097,1  7313 C) 4 448,5  7315 C) 3 579,6  \ 7316 (') 4 001,3  7317 C) 4 370,3  7320 (J) 3 852,6 No L 324/36 Official Journal of the European Communities 28. 11. 88 CN-code Table Additional code Notes Positive Negative CN-code Table Additional code Notes Germany DM Nether- lands F1 Spain Pta United Kingdom £ Belgium/ Luxem- bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7321 e&gt; 4 274,3  7360 C) 7 477,0  7361 e&gt; 7 898,7  7362 o 8 267,7  7363 C) 8 619,1  7364 C) 9 111,1  7365 C) 7 699,4  7366 o 8 121,1  7367 C) 8 490,1 _ 7368 0) 8 841,5 _ 7369 9 333,5  ¢ 7370 o 7 952,2  7371 (!) 8 373,9  7372 o 8 742,9  7373 o 9 094,3  7375 C) 8 225,4  7376 C) 8 647,1  7380 C) 8 498,4  7400 0) 3 804,4  7401 o 4 226,1  7402 (!) 4 595,1  7403 C) 4 946,5  7404 C) 5 438,5  7405 C) 4 026,8  7406 C) 4 448,5  7407 C) 4 817,5  7408 o 5 168,9  7409 o 5 660,9  7410 C) 4 279,6  7411 C) 4 701,3 _ 7412 (!) 5 070,3  7413 (!) 5 421,7  7415 C) 4 552,8  7416 C) 4 974,5  7417 C) 5 343,5  7420 C) 4 825,8  7421 . 5 247,5  7460 (!) 7 598,5  ¢ 7461 i1) 8 020,2  7462 (') 8 389,2  7463 (') 8 740,6  7464 C) 9 232,6  7465 7 820,9  7466 o 8 242,6  7467 C) 8 611,6 28 . 11 . 88 Official Journal of the European Communities No L 324/37 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7468 C) 8 963,0  7470 o 8 073,7  7471 o 8 495,4  7472 o 8 864,4  7475 o l 8 346,9  7476 o 8 768,6  7500 5 573,8  7501 0) 5 995,5  7502 6 364,5  7503 6 715,9  \ 7504 C) 7 207,9  7505 o 5 796,2  7506 6 217,9  7507 o l 6 586,9  7508 o \ 6 938,3  ll 7509 o 7 430,3  II 7510 C) 6 049,0  II 7511 C) 6 470,7  Il 7512 (') 6 839,7  7513 O 7 191,1  7515 (') 6 322,2  \ 7516 o 6 743,9  \ 7517 7 112,9  l 7520 C) 6 595,2  \ 7521 o 7 016,9  7560 0) 7 819,3  7561 o 8 241,0  7562 o 8 610,0  7563 C) 8 961,4  7564 O 9 453,4  7565 o 8 041,7  7566 o 8 463,4  7567 O 8 832,4  7568 O 9 183,8  7570 C) 8 294,5  7571 O 8 716,2  7572 C) 9 085,2  7575 (') 8 567,7  7576 C) 8 989,4  7600 C) 7 723,8  7601 o 8 145,5  7602 C) 8 514,5  I 7603 C) 8 865,9  7604 C) 9 357,9 7605 (J) 7 946,2 No L 324/38 Official Journal of the European Communities 28. 11. 88 Positive Negative CN-code Table Additional code Notes Germany Nether- lands Spain United Kingdom Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   7606 C) 8 367,9  7607 (!) 8 736,9  7608 o 9 088,3  , 7609 C) 9 580,3  7610 C) 8 199,0  7611 0) 8 620,7  7612 C) 8 989,7  7613 9 341,1  7615 C) 8 472,2  7616 7617 0 0 8 893,9 9 262,9  7620 0 8 745,2  7621 C) 9 166,9  7700 0 8 641,5  7701 C) ¢ 9 063,2  7702 (') 9 432,2  7703 0 9 783,6  7704 0 10 275,6  7705 C) 8 863,9  7706 (') 9 285,6  7707 0 9 654,6  7708 C) 10 006,0  7710 0) 9 116,7  7711 C) 9 538,4  7712 0) 9 907,4  7715 C) 9 389,9  . 7716 o 9 811,6  7720 C) 8 778,5  7721 o 9 200,2  7722 o 9 569,2  7723 C) 9 920,6 ¢  7725 o 9 000,9  7726 0) 9 422,6  7727 o 9 791,6  7728 C) 10 143,0  7730 o 9 253,7  7731 o 9 675,4  7732 C) 10 044,4  7735 o 9 526,9  7736 C) 9 948,6  7740 o 11 286,7  7741 C) 11 708,4  7742 o 12 077,4  7745 o 11 509,1  7746 o 11 930,8 28 . 11 . 88 Official Journal of the European Communities No L 324/39 Positive II Negative CN-code Table Additionalcode Notes Germany - Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I  100 kg   7747 o 12 299,8  7750 \ 11 761,9  7751 o 12 183,6  7760 o 13 794,8 '  7761 14 216,5  7762 o \ 14 585,5  \ 7765 o 14 017,2  l 7766 \ \ 14 438,9  \ 7770 O \ 14 270,0  I 7771 14 691,7  7780 o 16 303,0  I 7781 o l 16 724,7  || 7785 l 16 525,4  || 7786 C) 16 947,1  Il 7800 1 021,4  7801 \ 1 443,1  II 7810 IlI. \ 16 105,6  II 7811 I 16 527,3  Il 7812 16 896,3  II 7815 16 328,0  \ 7816 l 16 749,7  || 7817 \ 17 118,7  II 7820 \ 2 105,4  7821 \ 2 527,1  7830 l 16 580,8  \ 7831 \ 17 002,5  l 7840 4 273,5  7841 4 695,2  l 7860 6 828,7  7861 7 250,4  7900 C) 1 439,4  7901 o 1 861,1  7910 O 16 523,6  7911 o 16 945,3  7912 C) 17 314,3  7915 (!) 16 746,0  7916 (!) 17 167,7  l 7917 C) 17 536,7  7920 o 2 523,4  7921 o 2 945,1  7930 o 16 998,8  7931 o 17 420,5  7940 O \ 4 691,5  7941 C) 5 113,2  7960 C) 7 246,7 N o L 324/40 Official Journal of the European Communities 28. 11. 88 Positive Negative CN-code Table Additional code Notes Germany Nether- lands Spain United Kingdom Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Portugal DM Fl- Pta £ Bfrs/Lfrs Dkr Lit EF Dr £ Irl Esc  100 kg   7961 C) 7 668,4 Amounts to be deducted _ 51xx 209,2  52xx 442,2  53xx 707,5  54xx 950,7  5 5 xx 1 392,9  56xx 2 069,8  570x 3 171,8  571x 3 171,8  572x 4 392,9  573x 4 392,9  574x 5 648,1  575x 5 648,1  576x 6 903,2  577x 6 903,2  578x 8 158,3  59xx 209,2 Amounts to be deducted _ 61xx 176,8  62xx 373,8  6 3 xx 598,1  64xx 803,7  65xx 1 177,5  66xx 1 749,8  670x 2 681,5  67 lx 2 681,5  672x 3 713,8  673x 3 713,8  674x 4 774,9  675x 4 774,9  676x 5 836,0  677x 5 836,0  ' 678x 6 897,0  69xx 176,8 28 . 11 . 88 Official Journal of the European Communities No L 324/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. N o L 324/42 Official Journal of the European Communities 28. 11. 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additional code Notes Germany Nether- lands United Kingdom Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 20-4 7385  100 kg  976,2 2007 99 10 20-5 7387 976,2 2007 99 31 20-5 7387 976,2 2007 99 33 20-5 7387 976,2 2007 99 35 20-5 7387 976,2 2007 99 39 20-5 7387 976,2 28. 11. 88 Official Journal of the European Communities N o L 324/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN-code Table Additional code Notes Positive Germany DM Nether- lands Negative United Kingdom' Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Portugal Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738  100 kg  4 009,0 4 009,0 2 806,9 4 438,9 3 236,8 3 236,8 4 409,9 3 207,8 3 207,8 1 697,4 1 697,4 495,3 2 070,8 868,7 868,7 F1 £ N o L 324/44 Official Journal of the European Communities 28. 11. 88 ANNEX II Monetary coefficients Member States Germany Netherlands United Kingdom Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Spain Portugal 1,021 1,055 1,010 1,375 1,020   ... 1,091   1,055 1,035 1,375 1,035 .    1,027   1,016  1,225 1,021    1,107   1,055 1,035 1,216 1,036 "  1,012   1,107   1,065 1,035 1,216 1,036    1,056  ¢  1,020  1,298    1,026 1,010 1,181  :   1,091   1,055 1,035 1,375 1,035  1,012   1,107   1,065 1,035 1,216 1,036    ¢ 1,091 .   1,055 1,035 1,375 1,035    1,107   1,055 1,035 1,216 1,036  1,107 1,216 _   1,022     ' 1,131    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 . FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 11,1816 261,950 220,728 Esc 11,1908 262,166 220,910 Pta 8,92279 209,033 176,138 Products  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds:  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector